


Exhibit 10.32

 

Execution Copy

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of October 7, 2009, is by and among Kosmos Energy Holdings, a Cayman
Islands Exempted Company limited by guarantee but not having a share capital and
the expected predecessor company to the IPO Corporation (as hereinafter defined)
(“Kosmos”), and each of the parties listed on Annex A (the “Initial
Stockholders”, and as such Annex A is updated and amended pursuant to Section
12(c) hereof, the “Stockholders”), and amends and restates that certain
Registration Rights Agreement, dated as of March 9, 2004, by and among Kosmos
and the other parties thereto.

 

Whereas, the Initial Stockholders and Kosmos are parties to that certain Fourth
Amended and Restated Operating Agreement of Kosmos of even date herewith, as the
same may hereafter be amended from time to time (the “Operating Agreement”);

 

Whereas, if Kosmos elects to effect an underwritten public offering of equity
securities, the Operating Agreement contemplates that Kosmos will convert or
otherwise succeed into the IPO Corporation pursuant to Section 5.9 of the
Operating Agreement and that in connection therewith the Members (as defined in
the Operating Agreement) of Kosmos will receive Common Stock (as defined below);
and

 

Whereas, Kosmos has agreed to bind the IPO Corporation (its successor) to
provide registration rights with respect to the Registrable Securities (as
defined below), as set forth in this Agreement.

 

Now, therefore, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

Section 1.              Definitions. As used in this Agreement, the following
terms shall have the following meanings, and terms used herein but not otherwise
defined herein shall have the meanings assigned to them in the Operating
Agreement:

 

“Blackstone Qualified Holder” shall mean each of Blackstone Capital Partners
(Cayman) IV L.P., Blackstone Capital Partners (Cayman) IV-A L.P., Blackstone
Family Investment Partnership (Cayman) IV-A L.P., Blackstone Family Investment
Partnership (Cayman) IV-A SMD L.P., and Blackstone Participation Partnership
(Cayman) IV L.P., or any Person with whom any of the foregoing entities has
agreed in writing (a copy of which writing has been received by the Corporation)
shall be entitled to make a demand under Section 3.

 

“Common Stock” shall mean all shares hereafter authorized of any class of common
stock of the Corporation which has the right (subject always to the rights of
any class or series of preferred stock of the Corporation) to participate in the
distribution of the assets and earnings of the Corporation without limit as to
per share amount.

 

--------------------------------------------------------------------------------


 

“Contribution Agreement” shall mean that certain Second Amended and Restated
Contribution Agreement of even date herewith by and among Kosmos and the Initial
Stockholders, as the same may hereafter be amended from time to time.

 

“Corporation” shall mean the IPO Corporation or such other corporation as shall
be the successor to the IPO Corporation.

 

“Defaulting Investor” shall have the meaning set forth in the Contribution
Agreement.

 

“Demand Conditions” shall mean that (i) Blackstone or Warburg, as the case may
be, owns at least 10% of the then outstanding Convertible Preferred Units, (ii)
the Registrable Securities are to be sold in a firm commitment underwritten
offering, and (iii) Blackstone or Warburg, as the case may be, has agreed to
include in such offering the number of Registrable Securities that is equal to
the lesser of (A) all of its Registrable Securities and (B) such maximum number
or dollar amount of Registrable Securities that, in the opinion of the managing
underwriter, can be sold on commercially reasonable terms (including, without
limitation, securities proposed to be included by other holders of securities
entitled to include securities in such Registration Statement pursuant to
incidental or piggyback registration rights).

 

“Demand Notice” shall have the meaning set forth in Section 3(a) hereof.

 

“Demand Registration” shall have the meaning set forth in Section 3(a) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

 

“Losses” shall have the meaning set forth in Section 8 hereof.

 

“Non-Consenting Investor” shall have the meaning set forth in the Contribution
Agreement.

 

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

 

“Piggyback Notice” shall have the meaning set forth in Section 4(a) hereof.

 

“Piggyback Registration” shall have the meaning set forth in Section 4(a)
hereof.

 

“Preferred Stock” shall mean shares of the preferred stock of the Corporation
initially issued in the IPO Conversion as provided in Section 5.9 of the
Operating Agreement.

 

“Pre-QPO Demand Notice” shall have the meaning set forth in Section 3 hereof.

 

2

--------------------------------------------------------------------------------


 

“Pre-QPO Demand Registration” shall have the meaning set forth in Section 3
hereof.

 

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Qualified Holder” shall mean a Warburg Qualified Holder or a Blackstone
Qualified Holder, as the case may be, or any of their respective Permitted
Transferees (as defined in the Operating Agreement).

 

“Qualified Public Offering” means any firm commitment underwritten offering of
Common Stock to the public pursuant to an effective registration statement under
the Securities Act (i) for which aggregate cash proceeds to be received by the
Corporation from such offering (without deducting underwriting discounts,
expenses and commissions) are at least $50,000,000 or for which aggregate cash
proceeds to be received by a Qualified Holder from such offering (without
deducting underwriting discounts, expenses and commissions) are at least
$10,000,000, and (ii) pursuant to which such shares of common stock are
authorized and approved for listing on the New York Stock Exchange or admitted
to trading and quoted in the Nasdaq National Market system.

 

“Registrable Securities” shall mean (i) all shares of Common Stock of the
Corporation initially issued in the IPO Conversion as provided in Section 5.9 of
the Operating Agreement, (ii) all shares of Common Stock issued and issuable
upon conversion of outstanding shares of Preferred Stock (including any shares
of Common Stock issued or distributed by way of dividend, stock split or other
distribution in respect of such shares) held by the Stockholders and, subject to
the next succeeding sentence and Section 12(c) hereof, any successor or assign
of such shares, and (iii) the shares of Common Stock acquired by the
Stockholders after the date hereof and prior to a Qualified Public Offering in
accordance with the Operating Agreement. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (i) they are sold pursuant to an effective Registration Statement under the
Securities Act, (ii) they are sold pursuant to Rule 144 (or any similar
provision then in force under the Securities Act) and the transferee thereof
does not receive “restricted securities” as defined in Rule 144, (iii) they
shall have ceased to be outstanding, (iv) they have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities, (v) they become eligible for
resale pursuant to Rule 144(b)(1) (or any similar rule then in effect under the
Securities Act) and the holder of such securities does not then beneficially own
more than 2% of such class of securities. No Registrable Securities may

 

3

--------------------------------------------------------------------------------


 

be registered under more than one Registration Statement at any one time, or
(vi) they become eligible for resale pursuant to Rule 144 (or any similar rule
then in effect under the Securities Act) and the holder of such Registrable
Securities does not then beneficially own more than 1% of such class of
securities.

 

“Registration Statement” shall mean any registration statement of the
Corporation under the Securities Act which permits the public offering of any of
the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

 

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

 

“Supermajority Holders” shall have the meaning ascribed to such term in the
Operating Agreement if the time in question is before the IPO Conversion, and
thereafter shall mean, (i) if any shares of Preferred Stock are then
outstanding, the holders of at least 75% of the outstanding Preferred Stock
(excluding Preferred Stock held by any Defaulting Investor), or (ii) if no
shares of Preferred Stock are then outstanding, the holders of at least 75% of
the outstanding Registrable Securities then held by holders of Registrable
Securities.

 

“underwritten registration or underwritten offering” shall mean a registration
in which securities of the Corporation are sold to an underwriter for reoffering
to the public.

 

“Warburg Qualified Holder” shall mean each of Warburg Pincus International
Partners, L.P., Warburg Pincus Netherlands International Partners I, C.V.,
Warburg Pincus Netherlands International Partners II, C.V., Warburg Pincus
Germany International Partners, KG, Warburg Pincus Private Equity VIII, L.P.,
Warburg Pincus Netherlands Private Equity VIII I, C.V., Warburg Pincus
Netherlands Private Equity VIII II, C.V. and Warburg Pincus Germany Private
Equity VIII, KG, or any Person with whom any of the foregoing entities has
agreed in writing (a copy of which writing has been received by the Corporation)
shall be entitled to make a demand under Section 3.

 

Section 2.              Holders of Registrable Securities. A Person is deemed,
and shall only be deemed, to be a holder of Registrable Securities if such
Person owns Registrable Securities or has a right to acquire such Registrable
Securities through its ownership of the Preferred Stock and such Person is a
Stockholder.

 

4

--------------------------------------------------------------------------------


 

Section 3.              Demand Registrations.

 

(a)           Requests for Registration. Subject to the following paragraph of
this Section 3(a), a Qualified Holder shall have the right by delivering a
written notice to the Corporation (a “Demand Notice”) to require the Corporation
to register, pursuant to the terms of this Agreement under and in accordance
with the provisions of the Securities Act, the number of Registrable Securities
requested to be so registered pursuant to the terms of this Agreement (a “Demand
Registration”); provided, however, that a Demand Notice may only be made (i) at
any time after a Qualified Public Offering (except in the case of a Pre-QPO
Demand Registration) and (ii) if the sale of the Registrable Securities
requested to be registered by such Qualified Holder is reasonably expected to
result in aggregate gross cash proceeds in excess of $10,000,000. Following
receipt of a Demand Notice for a Demand Registration (or of a Pre-QPO Demand
Notice for a Pre-QPO Demand Registration), the Corporation shall use its
reasonable best efforts to file a Registration Statement as promptly as
practicable, but not later than 30 days after such Demand Notice (or 60 days in
the case of a Pre-QPO Demand Registration), and shall use its reasonable best
efforts to cause such Registration Statement to be declared effective under the
Securities Act as promptly as practicable after the filing thereof.

 

The Warburg Qualified Holders shall be entitled to an aggregate maximum of two
Demand Registrations and the Blackstone Qualified Holders shall be entitled to
an aggregate maximum of two Demand Registrations; provided, however, that
Qualified Holders shall not be limited in the number of Demand Registrations
that constitute “shelf” registrations as contemplated by the next succeeding
sentence, and provided, further, that each of Blackstone and Warburg shall have
the right by delivering a written notice to the Corporation (a “Pre-QPO Demand
Notice”) to require the Corporation to register, pursuant to the terms of this
Agreement under and in accordance with the provisions of the Securities Act, the
number of Registrable Securities requested to be so registered pursuant to the
terms of this Agreement (each, a “Pre-QPO Demand Registration”);
provided, however, that a Pre-QPO Demand Notice may only be made (i) at any time
after March 9, 2011 and prior to the consummation of a Qualified Public Offering
and (ii) so long as the Demand Conditions are satisfied by Blackstone or
Warburg, as the case may be, as of the time of delivery to the Corporation of
such Pre-QPO Demand Notice. After such time as the Corporation shall become
eligible to use Form S-3 (or comparable form) for the registration under the
Securities Act of any of its securities, each Qualified Holder shall be entitled
to request that a Demand Registration be a “shelf” registration pursuant to Rule
415 under the Securities Act. Notwithstanding any other provisions of this
Section 3, in no event shall more than one Demand Registration or Pre-QPO Demand
Registration occur during any six-month period (measured from the effective date
of the Registration Statement to the date of the next Demand Notice or Pre-QPO
Demand Notice) or within 120 days after the effective date of a Registration
Statement filed by the Corporation; provided that no Demand Registration or
Pre-QPO Demand Registration may be prohibited for such 120-day period more often
than once in a 12-month period.

 

No Demand Registration or Pre-QPO Demand Registration shall be deemed to have
occurred for purposes of this Section 3 if the Registration Statement relating
thereto (i) does not become effective (ii) is not maintained effective for the
period required pursuant to this Section 3, or (iii) the offering of the
Registrable Securities pursuant to such

 

5

--------------------------------------------------------------------------------


 

Registration Statement is subject to a stop order, injunction or similar order
or requirement of the SEC during such period in which case such requesting
holder of Registrable Securities shall be entitled to an additional Demand
Registration or Pre-QPO Demand Registration, as the case may be, in lieu
thereof.

 

Within 10 days after receipt by the Corporation of a Demand Notice or a Pre-QPO
Demand Notice, the Corporation shall give written notice (the “Notice”) of such
Demand Notice or Pre-QPO Demand Notice to all other holders of Registrable
Securities and shall, subject to the provisions of Section 3(b) hereof, include
in such registration all Registrable Securities with respect to which the
Corporation received written requests for inclusion therein within 10 days after
such Notice is given by the Corporation to such holders.

 

All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.

 

The Corporation shall be required to maintain the effectiveness of the
Registration Statement (except in the case of a requested “shelf” registration)
with respect to any Demand Registration for a period of at least 180 days after
the effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold;
provided, however, that such period shall be extended for a period of time equal
to the period the holder of Registrable Securities refrains from selling any
securities included in such registration at the request of an underwriter of the
Corporation or the Corporation pursuant to the provisions of this Agreement. The
Corporation shall be required to maintain the effectiveness of a shelf
Registration Statement with respect to any Demand Registration at all times
after the effective date thereof until the earlier of such time that all
Registrable Securities included in such Registration Statement have actually
been sold or five years from such effectiveness; provided, however, that any
Stockholder owning Common Stock that has been included on a shelf Registration
Statement may request that such Common Stock be removed from such Registration
Statement, in which event the Corporation shall promptly either withdraw such
Registration Statement or file a post-effective amendment to such Registration
Statement removing such Common Stock.

 

Notwithstanding anything contained herein to the contrary, the Corporation
hereby agrees that (i) any Demand Registration that is a “shelf” registration
pursuant to Rule 415 under the Securities Act shall contain all language
(including, without limitation, on the Prospectus cover sheet, the principal
stockholders’ chart and the plan of distribution) as may be reasonably requested
by a holder of Registrable Securities to allow for a distribution to, and resale
by, the direct and indirect partners, members or stockholders of a holder of
Registrable Securities (a “Partner Distribution”) and (ii) the Corporation
shall, at the request of any holder of Registrable Securities seeking to effect
a Partner Distribution, file any Prospectus supplement or post-effective
amendments and to otherwise take any action necessary to include such language,
if such language was not included in the initial Registration Statement, or
revise such language if deemed reasonably necessary by such holder to effect
such Partner Distribution.

 

(b)           Priority on Demand Registration. If any of the Registrable
Securities registered pursuant to a Demand Registration or a Pre-QPO Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter or

 

6

--------------------------------------------------------------------------------


 

underwriters advise the holders of such securities in writing that in its view
the total number or dollar amount of Registrable Securities proposed to be sold
in such offering is such as to adversely affect the success of such offering
(including, without limitation, securities proposed to be included by other
holders of securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights), then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities that in the opinion of such managing
underwriter can be sold without adversely affecting such offering, and such
number of Registrable Securities shall be allocated as follows:

 

(i)            first, pro rata among the holders of Registrable Securities; and

 

(ii)           second, the securities for which inclusion in such Demand
Registration or Pre-QPO Demand Registration, as the case may be, was requested
by the Corporation.

 

In connection with any Demand Registration or Pre-QPO Demand Registration to
which the provisions of this subsection (b) apply, no securities other than
Registrable Securities shall be covered by such Demand Registration or Pre-QPO
Demand Registration except as provided in subsection (e)(ii) hereof, and such
registration shall not reduce the number of available registrations under this
Section 3 in the event that the Registration Statement excludes more than 25% of
the aggregate number of Registrable Securities that holders requested be
included.

 

(c)        Postponement of Demand Registration. The Corporation shall be
entitled to postpone (but not more than once in any 12 month period), for a
reasonable period of time not in excess of 60 days, the filing of a Registration
Statement if the Corporation delivers to the holders requesting registration a
certificate signed by both the president and chief financial officer of the
Corporation certifying that, in the good faith judgment of the board of
directors of the Corporation, such registration and offering would reasonably be
expected to materially adversely affect or materially interfere with any
bona fide material financing of the Corporation or any material transaction
under consideration by the Corporation or would require disclosure of
information that has not been disclosed to the public, the premature disclosure
of which would materially adversely affect the Corporation. Such certificate
shall contain a statement of the reasons for such postponement and an
approximation of the anticipated delay. The holders receiving such certificate
shall keep the information contained in such certificate confidential subject to
the same terms set forth in Section 6(p). If the Corporation shall so postpone
the filing of a Registration Statement, the holder who made the Demand
Registration or Pre-QPO Demand Registration shall have the right to withdraw the
request for registration by giving written notice to the Corporation within 20
days of the anticipated termination date of the postponement period, as provided
in the certificate delivered to the holders, and in the event of such
withdrawal, such request shall not be counted for purposes of the number of
Demand Registrations or Pre-QPO Demand Registrations to which such holder is
entitled pursuant to the terms of this Agreement.

 

(d)        Use, and Suspension of Use, of Shelf Registration Statement. If the
Corporation has filed a “shelf” Registration Statement and has included
Registrable Securities

 

7

--------------------------------------------------------------------------------


 

therein, the Corporation shall be entitled to suspend (but not more than an
aggregate of 90 days in any twelve month period), for a reasonable period of
time not in excess of 90 days, the offer or sale of Registrable Securities
pursuant to such Registration Statement by any holder of Registrable Securities
if (i) a “road show” is not then in progress with respect to a proposed offering
of Registrable Securities by such holder pursuant to such Registration Statement
and such holder has not executed an underwriting agreement with respect to a
pending sale of Registrable Securities pursuant to such Registration Statement
and (ii) the Corporation delivers to the holders of Registrable Securities
included in such Registration Statement a certificate signed by both the
president and chief financial officer of the Corporation certifying that, in the
good faith judgment of the board of directors of the Corporation, such offer or
sale would reasonably be expected to materially adversely affect or materially
interfere with any bona fide material financing of the Corporation or any
material transaction under consideration by the Corporation or would require
disclosure of information that has not been disclosed to the public, the
premature disclosure of which would materially adversely affect the Corporation.
Such certificate shall contain a statement of the reasons for such postponement
and an approximation of the anticipated delay. The holders receiving such
certificate shall keep the information contained in such certificate
confidential subject to the same terms set forth in Section 6(p). IN ADDITION, A
HOLDER OF REGISTRABLE SECURITIES MAY NOT USE A SHELF REGISTRATION STATEMENT TO
EFFECT THE SALE OF ANY SUCH SECURITIES AFTER THE 30TH DAY FOLLOWING THE
EFFECTIVENESS OF SUCH SHELF REGISTRATION STATEMENT UNLESS SUCH HOLDER HAS GIVEN
THE COMPANY AT LEAST TWO BUSINESS DAYS’ (AS DEFINED IN THE OPERATING AGREEMENT)
ADVANCE WRITTEN NOTICE OF THE DATE OR DATES OF A PROPOSED SALE OF SUCH
SECURITIES BY SUCH HOLDER PURSUANT TO SUCH REGISTRATION STATEMENT (WHICH NOTICE
MAY BE GIVEN AS OFTEN AS SUCH HOLDER DESIRES).

 

(e)           Registration of Other Securities. Whenever the Corporation shall
effect a Demand Registration or Pre-QPO Demand Registration pursuant to this
Section 3 in connection with an underwritten offering by one or more holders of
Registrable Securities, no securities other than Registrable Securities shall be
included among the securities covered by such Demand Registration or Pre-QPO
Demand Registration unless (i) the managing underwriter of such offering shall
have advised each holder of Registrable Securities requesting such registration
in writing that it believes that the inclusion of such other securities would
not adversely affect such offering or (ii) the inclusion of such other
securities is approved by the affirmative vote of the holders of at least a
majority of the Registrable Securities included in such Demand Registration or
Pre-QPO Demand Registration, as the case may be, by the Qualified Holders
requesting such Demand Registration or Pre-QPO Demand Registration, as the case
may be.

 

Section 4.                                           Piggyback Registration.

 

(a)           Right to Piggyback. If the Corporation proposes to file a
registration statement under the Securities Act with respect to an offering of
Common Stock by and for the account of the Corporation (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto
or (ii) filed solely in connection with an exchange offer or any employee

 

8

--------------------------------------------------------------------------------


 

benefit or dividend reinvestment plan), whether or not for its own account,
then, each such time, the Corporation shall give prompt written notice of such
proposed filing at least fifteen (15) days before the anticipated filing date
(the “Piggyback Notice”) to all of the holders of Registrable Securities. The
Piggyback Notice shall offer such holders the opportunity to include in such
registration statement the number of Registrable Securities as each such holder
may request (a “Piggyback Registration”). Subject to Section 4(b) hereof, the
Corporation shall include in each such Piggyback Registration all Registrable
Securities with respect to which the Corporation has received written requests
for inclusion therein within ten (10) days after notice has been given to the
applicable holder. The eligible holders of Registrable Securities shall be
permitted to withdraw all or part of the Registrable Securities from a Piggyback
Registration at any time prior to the effective date of such Piggyback
Registration. The Corporation shall not be required to maintain the
effectiveness of the Registration Statement for a Piggyback Registration beyond
the earlier to occur of (i) 180 days after the effective date thereof and (ii)
consummation of the distribution by the holders of the Registrable Securities
included in such Registration Statement; provided, however, that any Stockholder
owning Common Stock that has been included on such shelf Registration Statement
may request that such Common Stock be removed from such Registration Statement,
in which event the Corporation shall promptly either withdraw such Registration
Statement or file a post-effective amendment to such Registration Statement
removing such Common Stock.

 

(b)           Priority on Piggyback Registrations. The Corporation shall use
reasonable efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit holders of Registrable Securities
requested to be included in the registration for such offering to include all
such Registrable Securities on the same terms and conditions as any other shares
of capital stock, if any, of the Corporation included therein. Notwithstanding
the foregoing, if the managing underwriter or underwriters of such underwritten
offering have informed the Corporation in writing that it is their good faith
opinion that the total amount of securities that such holders, the Corporation
and any other Persons having rights to participate in such registration, intend
to include in such offering is such as to adversely affect the success of such
offering, then the amount of securities to be offered (i) for the account of
holders of Registrable Securities (other than the Corporation) and (ii) for the
account of all such other Persons (other than the Corporation) shall be reduced
to the extent necessary to reduce the total amount of securities to be included
in such offering to the amount recommended by such managing underwriter or
underwriters by first reducing, or eliminating if necessary, all securities of
the Corporation requested to be included by such other Persons (other than the
Corporation) and then, if necessary, reducing the securities requested to be
included by the holders of Registrable Securities requesting such registration
pro rata among such holders on the basis of the percentage of the Registrable
Securities requested to be included in such Registration Statement by such
holders.

 

Notwithstanding anything contained herein to the contrary, the Corporation
hereby agrees that (i) any Piggyback Registration that is a “shelf” registration
pursuant to Rule 415 under the Securities Act shall contain all language
(including, without limitation, on the Prospectus cover sheet, the principal
stockholders’ chart and the plan of distribution) as may be requested by a
holder of Registrable Securities to allow for a Partner Distribution and (ii)
the Corporation shall, at the request of any holder of Registrable Securities

 

9

--------------------------------------------------------------------------------

 

seeking to effect a Partner Distribution, file any Prospectus supplement or
post-effective amendments and to otherwise take any action necessary to include
such language, if such language was not included in the initial Registration
Statement, or revise such language if deemed reasonably necessary by such holder
to effect such Partner Distribution.

 

Section 5.              Restrictions on Public Sale by Holders of Registrable
Securities. Each Stockholder agrees, in connection with the Qualified Public
Offering, and each holder of Registrable Securities agrees, in connection with
any underwritten offering made pursuant to a Registration Statement filed
pursuant to Section 3 or Section 4 hereof (whether or not such holder elected to
include Registrable Securities in such Registration Statement), if requested
(pursuant to a written notice) by the managing underwriter or underwriters in an
underwritten offering, not to effect any public sale or distribution of any of
the Corporation’s securities (except as part of such underwritten offering),
including a sale pursuant to Rule 144, or to give any Demand Notice or Pre-QPO
Demand Notice during the period commencing on the date of the request (which
shall be no earlier than 14 days prior to the expected “pricing” of such
offering) and continuing for not more than 180 days (with respect to the
Qualified Public Offering) or 90 days (with respect to any underwritten public
offering other than the Qualified Public Offering made prior to the second
anniversary of the Qualified Public Offering and thereafter 60 days rather than
90) after the date of the Prospectus (or Prospectus supplement if the offering
is made pursuant to a “shelf” registration) pursuant to which such public
offering shall be made or such lesser period as is required by the managing
underwriter, provided, however, that all officers and directors of the
Corporation must be subject to similar restrictions.

 

Section 6.              Registration Procedures. If and whenever the Corporation
is required to use its reasonable best efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Section 3 and
Section 4 hereof, the Corporation shall effect such registration to permit the
sale of such Registrable Securities in accordance with the intended method or
methods of disposition thereof, and pursuant thereto the Corporation shall
cooperate in the sale of the securities and shall, as expeditiously as possible:

 

(a)           Prepare and file with the SEC a Registration Statement or
Registration Statements on such form which shall be available for the sale of
the Registrable Securities by the holders thereof or the Corporation in
accordance with the intended method or methods of distribution thereof
(including, without limitation, a Partner Distribution), and use its reasonable
best efforts to cause such Registration Statement to become effective and to
remain effective as provided herein; provided, however, that before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(including documents that would be incorporated or deemed to be incorporated
therein by reference), the Corporation shall furnish or otherwise make available
to the holders of the Registrable Securities covered by such Registration
Statement, their counsel and the managing underwriters, if any, copies of all
such documents proposed to be filed, which documents will be subject to the
reasonable review and comment of such counsel, and such other documents
reasonably requested by such counsel, including any comment letter from the SEC,
and, if requested by such counsel, provide such counsel reasonable opportunity
to participate in the preparation of such Registration Statement and each
Prospectus included therein and such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the

 

10

--------------------------------------------------------------------------------


 

Corporation’s books and records, officers, accountants and other advisors. The
Corporation shall not file any such Registration Statement or Prospectus or any
amendments or supplements thereto (including such documents that, upon filing,
would be incorporated or deemed to be incorporated by reference therein) with
respect to a Demand Registration or Pre-QPO Demand Registration to which the
holders of a majority of the Registrable Securities covered by such Registration
Statement, their counsel, or the managing underwriters, if any, shall reasonably
object, in writing, on a timely basis, unless, in the opinion of the
Corporation, such filing is necessary to comply with applicable law.

 

(b)           Prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act.

 

(c)           Notify each selling holder of Registrable Securities, its counsel
and the managing underwriters, if any, promptly, and (if requested by any such
Person) confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the representations and warranties of the Corporation contained in any
agreement (including any underwriting agreement) contemplated by Section 6(o)
below cease to be true and correct, (v) of the receipt by the Corporation of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) of the happening of any event that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(d)           Use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the

 

11

--------------------------------------------------------------------------------


 

qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction at the reasonably earliest practical
date.

 

(e)           If requested by the managing underwriters, if any, or the holders
of a majority of the then outstanding Registrable Securities being sold in
connection with an underwritten offering, promptly include in a Prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, and such holders may reasonably request in order to permit
the intended method of distribution of such securities and make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Corporation has received such request;
provided, however, that the Corporation shall not be required to take any
actions under this Section 6(e) that are not, in the opinion of counsel for the
Corporation, in compliance with applicable law.

 

(f)            Furnish or make available to each selling holder of Registrable
Securities, its counsel and each managing underwriter, if any, without charge,
at least one conformed copy of the Registration Statement, the Prospectus and
Prospectus supplements, if applicable, and each post-effective amendment
thereto, including financial statements (but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all
exhibits, unless requested in writing by such holder, counsel or underwriter).

 

(g)           Deliver to each selling holder of Registrable Securities, its
counsel, and the underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses (including each form of Prospectus) and each
amendment or supplement thereto as such Persons may reasonably request in
connection with the distribution of the Registrable Securities; and the
Corporation, subject to the last paragraph of this Section 6, hereby consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling holders of Registrable Securities and the underwriters, if any, in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any such amendment or supplement thereto.

 

(h)           Prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
holders of Registrable Securities, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “Blue Sky” laws of such
jurisdictions within the United States as any seller or underwriter reasonably
requests in writing and to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective and to take any other action that may be necessary
or advisable to enable such holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction;
provided, however, that the Corporation will not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action that would subject it to general service of process in
any such jurisdiction where it is not then so subject.

 

(i)            Cooperate with the selling holders of Registrable Securities and
the managing underwriters, if any, to facilitate the timely preparation and
delivery of certificates (not bearing any legends) representing Registrable
Securities to be sold after receiving written

 

12

--------------------------------------------------------------------------------


 

representations from each holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
holder will be transferred in accordance with the Registration Statement, and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriters, if any, or holders may request at least
two (2) business days prior to any sale of Registrable Securities in a firm
commitment public offering, but in any other such sale, within ten (10) business
days prior to having to issue the securities.

 

(j)            Use its reasonable best efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities within the United
States, except as may be required solely as a consequence of the nature of such
selling holder’s business, in which case the Corporation will cooperate in all
reasonable respects with the filing of such Registration Statement and the
granting of such approvals, as may be necessary to enable the seller or sellers
thereof or the underwriters, if any, to consummate the disposition of such
Registrable Securities.

 

(k)           Upon the occurrence of any event contemplated by Section 6(c)(vi)
above, prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(l)            Prior to the effective date of the Registration Statement
relating to the Registrable Securities, provide a CUSIP number for the
Registrable Securities.

 

(m)          Provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement.

 

(n)           Use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be authorized to be quoted
on the Nasdaq National Market or listed on a national securities exchange if
shares of the particular class of Registrable Securities are at that time quoted
on the Nasdaq National Market or listed on such exchange, as the case may be.

 

(o)           Enter into such agreements (including an underwriting agreement in
form, scope and substance as is customary in underwritten offerings) and take
all such other actions reasonably requested by the holders of a majority of the
Registrable Securities being sold in connection therewith (including those
reasonably requested by the managing underwriters, if any) to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration, (i) make such
representations and warranties to the holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Corporation and
its subsidiaries, and the Registration Statement, Prospectus and documents,

 

13

--------------------------------------------------------------------------------


 

if any, incorporated or deemed to be incorporated by reference therein, in each
case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings, and, if true, confirm the same if and
when requested, (ii) use its reasonable best efforts to furnish to the selling
holders of such Registrable Securities opinions of counsel to the Corporation
and updates thereof (which counsel and opinions (in form, scope and substance)
shall be reasonably satisfactory to the managing underwriters, if any, and
counsels to the selling holders of the Registrable Securities), addressed to
each selling holder of Registrable Securities and each of the underwriters, if
any, covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such counsel and underwriters, (iii) use its reasonable best efforts to obtain
“cold comfort” letters and updates thereof from the independent certified public
accountants of the Corporation (and, if necessary, any other independent
certified public accountants of any subsidiary of the Corporation or of any
business acquired by the Corporation for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each selling holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings, (iv) use its reasonable best efforts to obtain a report
of the independent petroleum engineers of the Corporation relating to the oil
and gas reserves of the Corporation included in such Registration Statement if
the Corporation has had its reserves prepared, audited or reviewed by an
independent petroleum engineer, such report to be in customary form and covering
matters of the type customarily covered in such reports, (v) if an underwriting
agreement is entered into, the same shall contain indemnification provisions and
procedures substantially to the effect set forth in Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section and (vi)
deliver such documents and certificates as may be reasonably requested by the
holders of a majority of the Registrable Securities being sold, their counsel
and the managing underwriters, if any, to evidence the continued validity of the
representations and warranties made pursuant to Section 6(o)(i) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Corporation. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder.

 

(p)           Make available for inspection by a representative of the selling
holders of Registrable Securities, any underwriter participating in any such
disposition of Registrable Securities, if any, and any attorneys or accountants
retained by such selling holders or underwriter, at the offices where normally
kept, during reasonable business hours, all financial and other records,
pertinent corporate documents and properties of the Corporation and its
subsidiaries, and cause the officers, directors and, employees of the
Corporation and its subsidiaries to supply all information in each case
reasonably requested by any such representative, underwriter, attorney or
accountant in connection with such Registration Statement; provided, however,
that any information that is not generally publicly available at the time of
delivery of such information shall be kept confidential by such Persons unless
(i) disclosure of such information is required by court or administrative order,
(ii) disclosure of such information, in the opinion of counsel to such Person,
is required by law, or (iii) such

 

14

--------------------------------------------------------------------------------


 

information becomes generally available to the public other than as a result of
a disclosure or failure to safeguard by such Person. In the case of a proposed
disclosure pursuant to (i) or (ii) above, such Person shall be required to give
the Corporation written notice of the proposed disclosure prior to such
disclosure and, if requested by the Corporation, assist the Corporation in
seeking to prevent or limit the proposed disclosure. Without limiting the
foregoing, no such information shall be used by such Person as the basis for any
market transactions in securities of the Corporation or its subsidiaries in
violation of law.

 

(q)           Comply with all applicable rules and regulations of the SEC and
make available to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder, or
any similar rule promulgated under the Securities Act, no later than 45 days
after the end of any 12 month period (or 90 days after the end of any 12 month
period if such period is a fiscal year) (i) commencing at the end of any fiscal
quarter in which Registrable Securities are sold to underwriters in a firm
commitment or best efforts underwritten offering and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Corporation after the effective date of a Registration
Statement, which statements shall cover one of said 12 month periods.

 

(r)            Cause its officers to use their reasonable best efforts to
support the marketing of the Registrable Securities covered by the Registration
Statement (including, without limitation, participation in “road shows”) taking
into account the Corporation’s business needs.

 

The Corporation may require each seller of Registrable Securities as to which
any registration is being effected to furnish to the Corporation in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Corporation may, from
time to time, reasonably request in writing and the Corporation may exclude from
such registration the Registrable Securities of any seller who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

 

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Corporation of the happening of any event of the kind described
in Section 6(c)(ii), 6(c)(iii), 6(c)(v) or 6(c)(vi) hereof, such holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6(k) hereof,
or until it is advised in writing by the Corporation that the use of the
applicable Prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however that the Corporation shall
extend the time periods under Section 3 with respect to the length of time that
the effectiveness of a Registration Statement must be maintained by the amount
of time the holder is required to discontinue disposition of such securities.

 

Section 7.              Registration Expenses. All reasonable fees and expenses
incident to the performance of or compliance with this Agreement by the
Corporation (including, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A)

 

15

--------------------------------------------------------------------------------


 

with respect to filings required to be made with the National Association of
Securities Dealers, Inc. and (B) of compliance with securities or Blue Sky laws,
including, without limitation, any fees and disbursements of counsel for the
underwriters in connection with Blue Sky qualifications of the Registrable
Securities pursuant to Section 6(h)), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses if the printing of Prospectuses is requested by the managing
underwriters, if any, or by the holders of a majority of the Registrable
Securities included in any Registration Statement), (iii) messenger, telephone
and delivery expenses of the Corporation, (iv) fees and disbursements of counsel
for the Corporation, (v) expenses of the Corporation incurred in connection with
any road show, (vi) fees and disbursements of all independent certified public
accountants referred to in Section 6(o)(iii) hereof (including, without
limitation, the expenses of any “cold comfort” letters or oil and gas reserve
reports required by this Agreement) and any other persons, including special
experts retained by the Corporation, and (vii) fees and disbursements of one
counsel for the holders of Registrable Securities whose shares are included in a
Registration Statement, which counsel shall be selected by the requesting
Qualified Holders if such Registration Statement is pursuant to a Demand
Registration or Pre-QPO Demand Registration and otherwise by the holders of a
majority of the Registrable Securities included in such Registration Statement)
shall be borne by the Corporation whether or not any Registration Statement is
filed or becomes effective. In addition, the Corporation shall pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the securities to be registered on any securities exchange on which similar
securities issued by the Corporation are then listed and rating agency fees and
the fees and expenses of any Person, including special experts, retained by the
Corporation.

 

The Corporation shall not be required to pay (i) fees and disbursements of any
counsel retained by any holder of Registrable Securities or by any underwriter
(except as set forth in clauses 7(i)(B) and 7(vii)), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Corporation), or (iii) any other expenses of
the holders of Registrable Securities not specifically required to be paid by
the Corporation pursuant to the first paragraph of this Section 7.

 

Section 8.              Indemnification.

 

(a)           Indemnification by the Corporation. The Corporation shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities whose Registrable
Securities are covered by a Registration Statement or Prospectus, the officers,
directors, partners, members, managers, stockholders, accountants, attorneys,
agents and employees of each of them, each Person who controls each such holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, managers,
stockholders, accountants, attorneys, agents and employees of each such
controlling person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or

 

16

--------------------------------------------------------------------------------


 

Section 20 of the Exchange Act) such underwriter, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and reasonable attorneys’ fees and any legal or other fees
or expenses incurred by such party in connection with any investigation or
Proceeding), expenses, judgments, fines, penalties, charges and amounts paid in
settlement (collectively, “Losses”), as incurred, arising out of or based upon
any untrue statement (or alleged untrue statement) of a material fact contained
in any Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like) incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Corporation of the Securities Act or any rule or regulation thereunder
applicable to the Corporation and relating to action or inaction required of the
Corporation in connection with any such registration, qualification, or
compliance, and will reimburse each such holder, each of its officers,
directors, partners, members, managers, stockholders, accountants, attorneys,
agents and employees and each person controlling such holder, each such
underwriter, and each person who controls any such underwriter, for any legal
and any other expenses reasonably incurred in connection with investigating and
defending or settling any such claim, loss, damage, liability, or action,
provided that the Corporation will not be liable in any such case to the extent
that any such claim, loss, damage, liability, or expense arises out of or is
based on any untrue statement or omission by such holder or underwriter, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information furnished to the Corporation by such holder.
It is agreed that the indemnity agreement contained in this Section 8(a) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Corporation (which consent shall not be unreasonably withheld).

 

(b)           Indemnification by Holder of Registrable Securities. In connection
with any Registration Statement in which a holder of Registrable Securities is
participating, such holder of Registrable Securities shall furnish to the
Corporation in writing such information as the Corporation reasonably requests
for use in connection with any Registration Statement or Prospectus and agrees
to indemnify, to the fullest extent permitted by law, severally and not jointly,
the Corporation, its directors and officers and each Person who controls the
Corporation (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), from and against all Losses arising out of or based on
any untrue statement of a material fact contained in any such Registration
Statement, Prospectus, offering circular, or other document, or any omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Corporation and
such directors, officers, partners, members, managers, stockholders,
accountants, attorneys, employees, agents, persons, underwriters, or control
persons for any legal or any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability, or
action, in each case to the extent, but only to the extent, that such untrue
statement or omission is made in such Registration Statement, Prospectus,
offering circular, or other document in reliance upon and in conformity with
written information furnished to the Corporation by such holder expressly for
inclusion in such Registration Statement, Prospectus, offering circular or other
document; provided, however, that the obligations of such holder hereunder shall
not apply to

 

17

--------------------------------------------------------------------------------


 

amounts paid in settlement of any such claims, losses, damages, or liabilities
(or actions in respect thereof) if such settlement is effected without the
consent of such holder (which consent shall not be unreasonably withheld); and
provided, further, that the liability of each selling holder of Registrable
Securities hereunder shall be limited to the net proceeds received by such
selling holder from the sale of Registrable Securities covered by such
Registration Statement.

 

(c)           Conduct of Indemnification Proceedings. If any Person shall be
entitled to indemnity hereunder (an “indemnified party”), such indemnified party
shall give prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Proceeding with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
Proceeding, to, unless in the indemnified party’s reasonable judgment a conflict
of interest between such indemnified and indemnifying parties may exist in
respect of such claim, assume, at the indemnifying party’s expense, the defense
of any such claim or Proceeding, with counsel reasonably satisfactory to such
indemnified party; provided, however, that an indemnified party shall have the
right to employ separate counsel in any such claim or Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party unless: (i) the indemnifying
party agrees to pay such fees and expenses; or (ii) the indemnifying party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or Proceeding or fails to employ counsel reasonably
satisfactory to such indemnified party; in which case the indemnified party
shall have the right to employ counsel and to assume the defense of such claim
or proceeding; provided, however, that the indemnifying party shall not, in
connection with any one such claim or Proceeding or separate but substantially
similar or related claims or Proceedings in the same jurisdiction, arising out
of the same general allegations or circumstances, be liable for the fees and
expenses of more than one firm of attorneys (together with appropriate local
counsel) at any time for all of the indemnified parties, or for fees and
expenses that are not reasonable. Whether or not such defense is assumed by the
indemnifying party, such indemnified party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld). The indemnifying party shall not consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release, in form and substance reasonably satisfactory to the indemnified
party, from all liability in respect of such claim or litigation for which such
indemnified party would be entitled to indemnification hereunder.

 

(d)           Contribution. If the indemnification provided for in this Section
8 is unavailable to an indemnified party in respect of any Losses (other than in
accordance with its terms), then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and such indemnified party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable

 

18

--------------------------------------------------------------------------------


 

considerations. The relative fault of such indemnifying party, on the one hand,
and indemnified party, on the other hand, shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been taken by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), an indemnifying party that
is a selling holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount by which the net proceeds from the
sale of the Registrable Securities sold by such indemnifying party exceeds the
amount of any damages that such indemnifying party has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.

 

Section 9.              Rule 144. After a Qualified Public Offering, the
Corporation shall (i) file the reports required to be filed by it under the
Securities Act and the Exchange Act in a timely manner, (ii) take such further
action as any holder of Registrable Securities may reasonably request, and (iii)
furnish to each holder of Registrable Securities forthwith upon written request,
(x) a written statement by the Corporation as to its compliance with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act, (y)
a copy of the most recent annual or quarterly report of the Corporation, and (z)
such other reports and documents so filed by the Corporation as such holder may
reasonably request in availing itself of Rule 144, all to the extent required
from time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144. Upon the request of any holder of Registrable Securities,
the Corporation shall deliver to such holder a written statement as to whether
it has complied with such requirements.

 

Section 10.              Underwritten Registrations. If any Demand Registration
or Pre-QPO Demand Registration is an underwritten offering (including a
Qualified Public Offering), the Qualified Holder making the demand shall have
the right to select the investment banker or investment bankers and managers to
administer the offering, subject to approval by the Corporation, not to be
unreasonably withheld. The Corporation shall have the right to select the
investment banker or investment bankers and managers to administer any Piggyback
Registration.

 

19

--------------------------------------------------------------------------------


 

No Person may participate in any underwritten registration hereunder unless such
Person (i) agrees to sell the Registrable Securities it desires to have covered
by the Demand Registration or Pre-QPO Demand Registration on the basis provided
in any underwriting arrangements in customary form and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements, provided that such Person shall not be required to make any
representations or warranties other than those related to title and ownership of
shares and as to the accuracy and completeness of statements made in a
Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Corporation or the managing underwriter by such Person.

 

Section 11.            Limitation on Subsequent Registration Rights. From and
after March 9, 2004 and prior to the IPO Conversion Kosmos shall not, and from
and after the IPO Conversion the Corporation shall not, without the prior
written consent of the Supermajority Holders, enter into any agreement with any
holder or prospective holder of any securities of Kosmos or the Corporation, as
the case may be, giving such holder or prospective holder any registration
rights the terms of which are equivalent to or more favorable than the
registration rights granted to holders of Registrable Securities hereunder, or
which would reduce the amount of Registrable Securities the holders can include
in any registration filed pursuant to Section 3 hereof, unless such rights are
subordinate to those of the holders of Registrable Securities.

 

Section 12.            Miscellaneous.

 

(a)           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given without the written consent of the Supermajority Holders;
provided, however, that in no event shall the obligations of any holder of
Registrable Securities be materially increased or the rights of any Stockholder
be adversely affected (without similarly adversely affecting the rights of all
Stockholders), except upon the written consent of such holder. Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of holders of
Registrable Securities whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other holders of Registrable Securities may be given by holders of at
least a majority of the Registrable Securities being sold by such holders
pursuant to such Registration Statement.

 

(b)           Notices. All notices required to be given hereunder shall be in
writing and shall be deemed to be duly given if personally delivered, telecopied
and confirmed, or mailed by certified mail, return receipt requested, or
overnight delivery service with proof of receipt maintained, at the following
address (or any other address that any such party may designate by written
notice to the other parties):

 

If to the Corporation, to the address of its principal executive offices. If to
any Stockholder, at such Stockholder’s address as set forth on the records of
the Corporation. Any such notice shall, if delivered personally, be deemed
received upon delivery; shall, if delivered by telecopy, be deemed received on
the first business day following confirmation; shall, if delivered by overnight
delivery service, be deemed received the first business day after being

 

20

--------------------------------------------------------------------------------


 

sent; and shall, if delivered by mail, be deemed received upon the earlier of
actual receipt thereof or five business days after the date of deposit in the
United States mail.

 

(c)           Successors and Assigns; Stockholder Status. This Agreement shall
inure to the benefit of the limited partners of a Stockholder who have received
shares of Registrable Securities from a Stockholder pursuant to a Partner
Distribution and shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties, including subsequent
holders of Registrable Securities acquired, directly or indirectly, from the
Stockholders; provided, however, that such successor or assign shall not be
entitled to such rights unless the successor or assign shall have executed and
delivered to the Corporation an Addendum Agreement substantially in the form of
Exhibit A hereto (which shall also be executed, if prior to the IPO Conversion,
by Kosmos and, if after the IPO Conversion, by the Corporation) promptly
following the acquisition of such Registrable Securities, in which event such
successor or assign shall be deemed a Stockholder for purposes of this Agreement
and Annex A shall be updated by the Corporation accordingly. Nothing expressed
or mentioned in this Agreement is intended or shall be construed to give any
Person other than the parties hereto and their respective successors and
permitted assigns any legal or equitable right, remedy or claim under, in or in
respect of this Agreement or any provision herein contained.

 

(d)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(e)           Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

(f)            Governing Law. The provisions of this Agreement shall be governed
by and construed in accordance with the laws of the State of New York (without
giving effect to the choice of law principles thereof).

 

(g)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(h)           Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by the Corporation with

 

21

--------------------------------------------------------------------------------


 

respect to Registrable Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(i)            Securities Held by the Corporation or its subsidiaries. Whenever
the consent or approval of holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Corporation
or its subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

 

(j)            Termination. This Agreement shall terminate on the earlier of (i)
ten years following the consummation of a Qualified Public Offering and (ii)
when no Registrable Securities remain outstanding; provided that Sections 7 and
8 shall survive any termination hereof.

 

(k)           Specific Performance. The parties hereto recognize and agree that
money damages may be insufficient to compensate the holders of any Registrable
Securities for breaches by the Corporation of the terms hereof and,
consequently, that the equitable remedy of specific performance of the terms
hereof will be available in the event of any such breach.

 

(l)            Consent to Jurisdiction. The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of the courts of the State of New York and
the federal courts of the United States of America located in New York, and
appropriate appellate courts therefrom, over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each party hereby irrevocably agrees that all claims in respect of such dispute
or proceeding may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute. Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. This consent to
jurisdiction is being given solely for purposes of this Agreement and is not
intended to, and shall not, confer consent to jurisdiction with respect to any
other dispute in which a party to this Agreement may become involved.

 

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of subsection (b) of this Section 12.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Registration Rights Agreement to be duly executed as of the date first above
written.

 

 

 

KOSMOS ENERGY HOLDINGS

 

 

 

 

 

 

 

 

By:

/s/ W. Greg Dunlevy

 

 

Name:

W. Greg Dunlevy

 

 

Title:

Chief Financial Officer and Executive Vice President

 

Signature Page to Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

WARBURG PINCUS INTERNATIONAL PARTNERS, L.P.

 

By: Warburg Pincus Partners LLC, its General Partner

By: Warburg Pincus & Co., its Managing Member

 

By:

/s/ Jeffrey A. Harris

 

Name:

Jeffrey A. Harris

 

Title:

Partner

 

 

 

WARBURG PINCUS NETHERLANDS INTERNATIONAL PARTNERS I, C.V.

 

By: Warburg Pincus Partners LLC, its General Partner

By: Warburg Pincus & Co., its Managing Member

 

By:

/s/ Jeffrey A. Harris

 

Name:

Jeffrey A. Harris

 

Title:

Partner

 

 

 

WP-WPIP INVESTORS, L.P.

 

By: Warburg Pincus Partners LLC, its General Partner

By: Warburg Pincus & Co., its Managing Member

 

By:

/s/ Jeffrey A. Harris

 

Name:

Jeffrey A. Harris

 

Title:

Partner

 

 

 

WARBURG PINCUS PRIVATE EQUITY VIII, L.P.

 

By: Warburg Pincus Partners LLC, its General Partner

By: Warburg Pincus & Co., its Managing Member

 

By:

/s/ Jeffrey A. Harris

 

Name:

Jeffrey A. Harris

 

Title:

Partner

 

 

Signature Page to Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

WARBURG PINCUS NETHERLANDS PRIVATE

EQUITY VIII I, C.V.

 

By: Warburg Pincus Partners LLC, its General Partner

By: Warburg Pincus & Co., its Managing Member

 

By:

/s/ Jeffrey A. Harris

 

Name:

Jeffrey A. Harris

 

Title:

Partner

 

 

 

WP-WP VIII INVESTORS, L.P.

 

By: Warburg Pincus Partners LLC, its General Partner

By: Warburg Pincus & Co., its Managing Member

 

By:

/s/ Jeffrey A. Harris

 

Name:

Jeffrey A. Harris

 

Title:

Partner

 

 

Signature Page to Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) IV L.P.

 

By: Blackstone Management Associates (Cayman) IV L.P.

By: Blackstone LR Associates (Cayman) IV Ltd.

 

By:

/s/ David Foley

 

Name:

David Foley

 

Title:

Member

 

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) IV-A L.P.

 

By: Blackstone Management Associates (Cayman) IV L.P.

By: Blackstone LR Associates (Cayman) IV Ltd.

 

By:

/s/ David Foley

 

Name:

David Foley

 

Title:

Member

 

 

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) IV-A L.P.

 

By: Blackstone Management Associates (Cayman) IV L.P.

By: Blackstone LR Aassociates (Cayman) IV Ltd.

 

By:

/s/ David Foley

 

Name:

David Foley

 

Title:

Member

 

 

Signature Page to Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

BLACKSTONE FAMILY INVESTMENTPARTNERSHIP (CAYMAN) IV-A SMD L.P.

 

By: Blackstone Management Associates (Cayman) IV L.P.

By: Blackstone LR Associates (Cayman) IV Ltd.

 

By:

/s/ David Foley

 

Name:

David Foley

 

Title:

Member

 

 

 

BLACKSTONE PARTICIPATION PARTNERSHIP (CAYMAN) IV L.P.

 

By: Blackstone Management Associates (Cayman) IV L.P.

By: Blackstone LR Associates (Cayman) IV Ltd.

 

By:

/s/ David Foley

 

Name:

David Foley

 

Title:

Member

 

 

Signature Page to Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------

 

 

Annex A

 

STOCKHOLDERS

 

Warburg Pincus International Partners, L.P.

Warburg Pincus Netherlands International Partners I, C.V.

WP-WPIP Investors, L.P.

Warburg Pincus Private Equity VIII, L.P.

Warburg Pincus Netherlands Private Equity VIII I, C.V.

WP-WP VIII Investors, L.P.

Blackstone Capital Partners (Cayman) IV L.P.

Blackstone Capital Partners (Cayman) IV-A L.P.

Blackstone Family Investment Partnership (Cayman) IV-A L.P.

Blackstone Family Investment Partnership (Cayman) IV-A SMD L.P.

Blackstone Participation Partnership (Cayman) IV L.P.

James C. Musselman

Musselman-Kosmos, Ltd.

Brian F. Maxted

W. Greg Dunlevy

Kiat Tze (Kenny) Goh

Paul Dailly

Adebayo O. Ogunlesi

John R. Kemp III

Christopher A. Wright

Sylvia J. Manor

Eric S. Hudgens

Philip Lowry

Katherine A. Kanschat

Scott L. Davis

Jan P. Hitchborn

Margaret Gorman

Tracey K. Henderson

George Sneed

Kristin Brumfield

Marvin M. Garrett

Mary Kay Krenzer

Nancy K. Lorts

Sanjaykumar Malani

Jon W. Cappon

Monica S. Shank

Grace K. Weisberg

Robert S. Brashier

Robert Miller

John Michael Hopkinson

Yaw Owusu

William S. Hayes

 

Annex A - 1

--------------------------------------------------------------------------------


 

Kevin R. Black

Katie A. Mormon

Barbara Pearl

Tara M. Campbell

Erica S. Logan Hilton

Emma L. Byford

Doris B. McGuinness

Dennis C. McLaughlin

Kevin M. Hubble

Vickie L. Gammon

Eric J. Haas

Kelly A. Peterson (Huffman)

Stephen R. Sills

Steven J. Zrake

Yuliana Ryabova

Jennifer L. Roberts

Stephanie M. Allen

Chelsea G. Gilmore

Laurent M. Culembourg

Dennis P. Kucinskas

Heather L. Jank

Ryan A. Turner

Joseph L. Matthews

Brian A. Progar

Darran J. Lucas

Ralph H. Jones

Edward Glenn Cummings

Linda R. Correll

Edwin M. Ferguson

Thomas Oscar Fulford

Kina L. Jones

Tara A. Birkinbine

Lisa L. Fowler

Scott A. Bergeron

Sheri J. Collins

Wesley Jay Neeley

David Anderson Mormon

Jeffrey T. Elliott

Deandra R. Lee

Dalby Family Holdings, LP

2008 Carnegie, Ltd.

 

Annex A - 2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDENDUM AGREEMENT

 

This Addendum Agreement is made this            day of
                           , 20    , by and between
                                    (the “New Stockholder”) and [Kosmos (the
“Company”)] [the Corporation (the “Corporation”)], pursuant to an Amended and
Restated Registration Rights Agreement dated as of October     , 2009 (the
“Agreement”), between and among the Kosmos and the Stockholders. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

WITNESSETH:

 

WHEREAS, [Kosmos has agreed to bind the IPO Corporation (its successor)][the
Corporation has agreed] to provide registration rights with respect to the
Registrable Securities as set forth in the Agreement; and

 

WHEREAS, the New Stockholder has acquired Registrable Securities directly or
indirectly from a Stockholder; and

 

WHEREAS, Kosmos and the Stockholders have required in the Agreement that all
persons desiring registration rights must enter into an Addendum Agreement
binding the New Stockholder to the Agreement to the same extent as if it were an
original party thereto;

 

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Stockholder acknowledges that it has received and read the Agreement and that
the New Stockholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement and shall be deemed to be a Stockholder
thereunder.

 

[Amend Annex A of Agreement if necessary to reflect appropriate schedule for new
Stockholder.]

 

 

 

 

 

 

 

 

 

New Stockholder

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

AGREED TO on behalf of [Kosmos][the Corporation] pursuant to Section 12(c) of
the Agreement.

 

 

[KOSMOS][THE CORPORATION]

 

 

 

 

 

By:

 

 

 

 

 

 

Printed Name and Title

 

Exhibit A - 2

--------------------------------------------------------------------------------
